DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 30 June 2022 has been received and considered.
Claims 1, 2, and 7-13, 16-18, and 21 are pending.
This action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “credential module operable to…” explicitly recited in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: the limitations have proper structure put forth in the specification.
NOTE: If these claims were not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph they would be considered software alone and therefore directed to non-statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 20160036788) in view of Neafsey et al. (US 20130212661).
As per claims 1, 2, 7, 11-13, 16, and 17, Conrad et al. discloses an access control system, comprising: 
a credential service operable to generate an encrypted programming credential (see paragraph [0056] where the server generates a new key pair and encrypts it before sending it to the mobile device and/or encrypting the firmware update); 
an installer mobile application on a mobile device operable to communicate with the credential service, the installer mobile application operable to receive/download the encrypted programming credential from the credential service (see paragraph [0056] where the mobile device receives the encrypted information and see paragraph [0063] numeral 506 for the mobile application); 
a credential module for an access control, the credential module operable to extract programming data from the encrypted programming credential, the programming data usable to program the access control, wherein the credential module is operable to decrypt and validate the encrypted programming credential and is operable to set a lock encryption key or roll a lock encryption key, wherein the mobile device is configured to send the encrypted programming credential to the credential module (see paragraph [0056], “the lock may decrypt the encrypted new key pair using the old secret key and verify the data.  If successful, the lock may access the new secret key from the decrypted new key pair, and then store the new secret key to be used in future interactions” where the interactions include unlocking the lock as described in paragraph [0054]); and 
downloading, decrypting, and extracting the programming data to a smartphone (see paragraph [0056]).
Conrad et al. discloses downloading the encrypted credential to a mobile device and the access control is a lock (see paragraph [0056]), but fails to explicitly disclose the encrypted programming data is downloaded using the installer app and that the encrypted programming data identical to a card meta-data physically encoded on a physical key card and as such the mobile device includes a key card.
However, Neafsey et al. teaches downloading encrypted programming data is downloaded from a credential service (see paragraphs [0073]-[0079] and [0058]-[0059]) and that the encrypted programming data identical to a card meta-data physically encoded on a physical key card and as such the mobile device includes a key card (see paragraphs [0024], [0059], and [0070]-[0072] where the virtual credential is able to be programmed on physical cards and emulates the credential and therefore must be identical to data encoded on a physical key card).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the credential and app of Neafsey et al. as part of the Conrad et al. system.
Motivation to do so would have been to simplify the programming of offline electronic locks and simplify the distribution of credentials to offline lock users (see Neafsey et al. paragraph [0079]).
As per claims 8-10, the modified Conrad et al. and Neafsey et al. system teaches the access control is a lock (see Conrad et al. paragraphs [0054] and [0056] and Neafsey et al. paragraphs [0068]-[0076] where it is noted that claim 9 is directed to intended use which is not given patentable weight).
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Conrad et al. and Neafsey et al. system in view of Gerhardt et al. (US 20120280783).
As per claim 18, Conrad et al. discloses a method of managing credentials for a mobile device, the method comprising: 
downloading an encrypted programming credential (see paragraph [0056]) and an encrypted mobile credential to a mobile device (see paragraph [0054] the encrypted profile); 
communicating the encrypted programming credential to a credential module in an access control; decrypting and validating the encrypted programming credential; extracting the programming data from the encrypted programming credential; communicating the programming data from the credential module to program the access control (see paragraph [0056] as applied to claims 1, 2, and 13 above); 
communicating the encrypted mobile credential to the credential module in an access control subsequent to communicating the programming data from the credential module to program the access control, wherein the programming data contains instructions to set a lock encryption key or to roll a lock encryption key (see paragraph [0056] where the updated keys are used for “future interactions” and paragraph [0054] showing the communicating of the encrypted mobile credential); 
decrypting and validating the encrypted mobile credential; extracting the data from the encrypted mobile credential; and communicating the data from the credential module to operate the access control as a “card read” (see paragraph [0054]);
downloading, decrypting, and extracting the programming data to a smartphone (see paragraph [0056]).
Conrad et al. discloses downloading the encrypted credential to a mobile device and the access control is a lock (see paragraph [0056]), but fails to explicitly disclose the encrypted programming data is downloaded using the installer app and that the encrypted programming data identical to a card meta-data physically encoded on a physical key card and as such the mobile device includes a key card.
However, Neafsey et al. teaches downloading encrypted programming data is downloaded from a credential service (see paragraphs [0073]-[0079] and [0058]-[0059]) and that the encrypted programming data identical to a card meta-data physically encoded on a physical key card and as such the mobile device includes a key card (see paragraphs [0024], [0059], and [0070]-[0072] where the virtual credential is able to be programmed on physical cards and emulates the credential and therefore must be identical to data encoded on a physical key card).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the credential and app of Neafsey et al. as part of the Conrad et al. system.
Motivation to do so would have been to simplify the programming of offline electronic locks and simplify the distribution of credentials to offline lock users (see Neafsey et al. paragraph [0079]).
While the modified Conrad et al. and Neafsey et al. system discloses the use of a virtual credential (see Neafsey et al. paragraph [0070]-[0072]), there lacks an explicit disclosure that the data is virtual card data communicated as a virtual card read.
However, Gerhardt et al. teaches reading virtual card data as part of a mobile device credential (see paragraphs [0009], [0075] and [0135]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to read the data of the modified Conrad et al. and Neafsey et al. system as virtual card data.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been so that the mobile device key cards can be used with legacy locks.
As per claim 21, the modified Conrad et al., Neafsey et al., and Gerhardt et al. system discloses (with the same motivation as put forth above) the encrypted mobile credential includes an access category in addition to a mobile credential with the virtual card data for a specific access control (see Conrad et al. paragraph [0054] and Gerhardt et al. paragraph [0135]).

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references fail to teach “the programming data usable to program the access control and operable to set a lock encryption key or roll a lock encryption key” (as in claim 1 and similarly put forth in each independent claim).
With respect to this argument, paragraph [0056] explicitly disclose the sending of a “key change request.”  This request which is sent by the mobile device include the information necessary to allow the lock (i.e. access device) to “store the new secret key to be used in future interactions”. Storing a new secret (encryption) key is considered to “set a lock encryption key or roll a lock encryption key”.  Therefore, the combination as put forth above teaches each limitation of the claims and is maintained.
Any additional argument not specifically addressed is moot in view of the above response. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to mobile devices controlling locks.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419